Order, Supreme Court, New York County, entered December 16, 1976, denying CPLR article 78 petition to annul determination of respondent-respondent Board of Trustees of the Police Pension Fund, unanimously reversed, on the law, and petition granted, without costs and without disbursements, to the extent of remanding the matter to respondent-respondent board with a direction that it make an independent finding of the cause of petitioner’s disability, (see Matter of Centauro v Board of Trustees of N. Y. Fire Dept. Article I-R Pension Fund, 41 AD2d 626, 627; Matter of Brady v City of New York, 22 NY2d 601, 606.) Concur—Kupferman, J. P., Lupiano, Evans and Markewich, JJ.